Citation Nr: 0100233	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to educational assistance under the 
provisions of Chapter 35, Title 38 United States Code.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran whose service provides the basis for the 
appellant's eligibility for VA benefits had active military 
duty from February 1947 to April 1967.  The appellant is the 
veteran's widow.  

This case arises from a May 1997 rating action that denied 
the benefits sought on appeal.  The appeal was perfected in 
June 1998.  


REMAND

As an initial matter, the Board notes that the claim for 
entitlement to education benefits under Chapter 35, Title 38 
is inextricably intertwined with the claim for service 
connection for the cause of the veteran's death because a 
favorable decision with respect to the question concerning 
service connection for the cause of the veteran's death would 
result in a favorable determination regarding these education 
benefits.  Because, as explained below, the claim for service 
connection for the cause of the veteran's death is being 
remanded for additional development, the claim for education 
benefits is being deferred until the action requested by this 
Remand is accomplished.  

With respect to the claim for service connection for the 
cause of the veteran's death, the veteran's Certificate of 
Death reflects that he died in September 1996 at the Cape 
Coral Hospital.  The veteran's immediate cause of death was 
sepsis, which was considered to be due to (or as a) 
consequence of acute myelogenous leukemia.  No other 
conditions were listed as contributing to the veteran's 
death.  

It is the appellant's contention that the veteran's fatal 
illness was caused by his in-service exposure to various 
substances known to cause that illness, or to be highly 
suspected as a cause for that illness.  In support of this 
contention, the appellant provided two statements from a 
private physician, James A. Reeves, Jr., MD.  In his first 
statement, dated in December 1996, Dr. Reeves noted that it 
was his understanding that the veteran's military duties 
resulted in exposure to "radiation," "trichloroethylene 
solvents, benzene, possibly toluene, lead based paints, and 
carbon tetrachloride," diesel fuels" which were often 
aerosolized, as well as electromagnetic fields from DC and AC 
generators.  He went on to indicate that 

...virtually all of these exposures have a proven or 
highly suspected relationship to the subsequent 
development of various cancers including acute 
leukemia.  Although it is difficult to be certain, 
particularly when the medical diagnosis of 
malignancy is many years after the suspected 
exposure, I think it is quite reasonable medically 
to assume that his extensive previous exposure as 
outlined above may have contributed substantially 
to his subsequent development of acute leukemia.  

In his second statement, dated in July 1998, Dr. Reeves 
indicated that the source of his knowledge regarding the 
veteran's in-service exposure to the substances noted in his 
previous correspondence was the veteran himself, the 
veteran's family, and friends of the veteran who served with 
him in the Navy.  He concluded his second statement by saying 
that in his view, "it is quite likely that these exposures 
contributed to [the veteran's] subsequent development of 
acute leukemia."  

With respect to that aspect of the appellant's contentions 
that events which took place during the veteran's service 
caused him to develop his fatal illness, the Board notes 
that, while the veteran apparently received in-service 
training in the subjects of diesel engines, gas turbine 
engines, air conditioning and refrigeration, and that other 
records reflect that the veteran held "Ratings" as a 
Fireman, Engineman, and Chief Engineman, none of the 
veteran's military records currently associated with the 
claims file specifically corroborates a history of exposure 
to the substances identified by Dr. Reeves and linked by him 
to the subsequent development of leukemia.  Moreover, even if 
it were to be presumed that the substances Dr. Reeves 
identified form the make up of diesel, gas, air conditioning 
and/or refrigeration material, it must also be observed that 
these four materials are not exclusively found in a military 
environment.  Since the veteran's death occurred 
approximately 29 years after his retirement from service, the 
basis for Dr. Reeves' conclusion that the veteran's fatal 
illness was caused by the in-service exposure to these common 
substances, as opposed to any post-service exposure, would be 
useful.  Therefore, before the Board enters its determination 
on this appeal, the RO should attempt to obtain the records 
of the veteran's treatment for acute myelogenous leukemia by 
Dr. Reeves, as well as any other notes or research he may 
have made or received regarding the substances to which the 
veteran was exposed during service, and his conclusion that 
the veteran's in-service experiences primarily contributed to 
his fatal illness.  

In addition, the records of the veteran's terminal 
hospitalization from the Cape Coral Hospital could also be 
useful in evaluating the appellant's claim.  This is because 
these documents may include information regarding the cause 
of the veteran's death, and the relationship between his 
death, and his in-service experiences.  Therefore, an attempt 
to associate these records with the claims file should be 
made before a final determination is entered in this case.   

Furthermore, the Board notes that the comments by Dr. Reeves 
regarding the likelihood that the veteran's in-service 
exposure to various substances resulted in the onset of the 
veteran's terminal illness have not been entirely consistent.  
In Dr. Reeves December 1996 statement, he remarked that the 
veteran's in-service exposure may have substantially 
contributed to the development of leukemia.  Use of such 
tentative language obviously carries with it the implication 
that any relationship being described may not be present.  In 
his July 1998 statement, however, Dr. Reeves offered that it 
was quite likely that the veteran's service exposure to 
various substances contributed to his subsequent development 
of leukemia.  Such an affirmative statement linking the 
veteran's substance exposure in-service to the development of 
his fatal illness is in sharp contrast to Dr. Reeves' earlier 
statement where he essentially offered that such a link was 
only theoretically possible.  In view of this apparent 
inconsistency, another opinion should be sought regarding 
whether the veteran's death may be linked to service. 

Finally, in regard to this additional development, the Board 
also notes that there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant's claim was obviously filed before the date of 
enactment of the new law, it is not final, and therefore, its 
terms apply to her.  With respect to the obligations required 
by the duty to assist under this new law, the Board observes 
that it includes obtaining records of relevant treatment, and 
obtaining a medical opinion if the evidence (lay or medical) 
shows the presence of current disability (or in this case, 
the disease which caused the veteran's death), and indicates 
the disability may be associated with service.  As described 
above, the records of the treatment for the veteran's 
terminal illness are relevant to this claim, and there is 
evidence that the veteran's fatal illness may be associated 
with service.  Therefore, the requirements of this new law 
also make it necessary to return the case to the RO to obtain 
copies of the veteran's relevant treatment records and an 
opinion regarding the relationship between his terminal 
illness and service.  (This new law also contains various 
notification requirements that must be satisfied, and a 
Remand of this case will also give the RO the opportunity to 
ensure this has been accomplished.) 

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

2.  With respect to the particular development 
required by this appeal, and to be included in the 
assistance provided the veteran under the Veterans 
Claims Assistance Act of 2000, the RO should, after 
obtaining from the appellant the current mailing 
address of James A. Reeves, Jr., MD, and any 
appropriate authorization, contact Dr. Reeves and 
ask him to provide copies of the records of his 
treatment for the veteran's acute myelogenous 
leukemia, as well as any other documents from which 
he concluded that, while in service, the veteran 
was exposed to radiation, trichloroethylene 
solvents, benzene, possibly toluene, lead based 
paints, carbon tetrachloride, diesel fuels which 
were often aerosolized, and electromagnetic fields 
from DC and AC generators, and that this exposure 
"quite likely" contributed to the veteran's 
"subsequent development of acute leukemia," as he 
expressed in his July 1998 letter to the 
appellant's representative.  Dr. Reeves should also 
be asked to address the likelihood of the veteran's 
post service exposure to any hazardous substances, 
and provide his opinion on any contribution this 
may have played in the onset of the veteran's fatal 
illness. 

3.  Next, the RO should contact the appropriate 
agency, including the United States Navy, to 
ascertain the duties of a Navy fireman, and an 
engineman between 1948 and 1964, and in particular, 
whether these duties would have subjected such a 
person to substances which are now considered 
hazardous.  The results of these efforts should be 
documented and made part of the claims file. 

4.  Next, the RO should refer the veteran's claims 
file, including copies of all records and opinions 
obtained from Dr. Reeves, to a VA physician 
knowledgeable in the treatment of acute myelogenous 
leukemia.  This physician should review these 
documents, including this Remand, make a notation 
that such review took place, and provide a 
typewritten report in which is set forth an opinion 
as to whether it is unlikely, likely, or at least 
as likely as not that the veteran's acute 
myelogenous leukemia was caused by his in-service 
exposure to any hazardous substances in his 
capacity as a fireman, engineman and/or chief 
engineman during a 20 year Navy career.  This 
physician should specifically identify which 
hazardous substance(s) are linked to the onset of 
acute myelogenous leukemia in the veteran's case, 
if any, and the reasoning which form the basis of 
the opinion requested should be clearly set forth.  
In the event this physician finds that the 
veteran's terminal illness was not related to in-
service exposure to hazardous substances, he or she 
should attempt to reconcile that conclusion with 
that of other physicians who may have differed with 
it.  

5.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

6.  Thereafter, the RO should enter its decision 
concerning the appellant's claims for service 
connection for the cause of the veteran's death, 
and her entitlement to educational assistance under 
the provisions of Chapter 35, Title 38 United 
States Code.  If any decision remains adverse to 
the appellant, she should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues as may then be 
on appeal.  After a reasonable period of time in 
which to respond has been provided, the case should 
be returned to the Board for further review. 

No action is required of the appellant until she is informed, 
although she has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



